 NEW ENGLAND TANK INDUSTRIES, INC.175unsuccessfully to cover up when originally employed.Security Officer Guber, in hisdiscretion and at his echelon of responsibility,could keep Schutta's secret, but assound administration,the head personnel officer had no such freedom of action afterSchutta's security file had been broken.Schutta'searly environment and secondgeneration Polish background possibly militated against him.Under the circum-stances,Respondent Counsel Wells' refusal to make available confidential securityrecords in a project as vital to our country's security as Respondent'soperations isentirely understandable to the Trial Examiner.He was carrying out security policyand was entirely within his rights in insisting that only material and relevantevidence be made available to the General Counsel unless directed and ordered by aFederal district judge to produce confidential documents and/or testimony.In lightof all of the foregoing and upon the basis of the entire record,in the opinion of theTrial Examiner,the General Counsel has not sustained the allegations of his com-plaint by a preponderance of the evidence.The inferences necessary to be drawn tosustain the complaint lack evidentiary foundation.Accordingly,itwillberecommended that the complaint be dismissed in its entirety.-Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1. 'Respondent Company is engaged in commerce within the meaningof the Act.2. InternationalAssociationofMachinists,AFL-CIO,isa labor organizationwithin the meaningof the Act.3.Respondent has not engaged in unfair labor practices as alleged in thecomplaint.I thereforerecommend that the complaint be dismissed.New England Tank Industries,Inc.andIndependent Union ofPlant Protection Employees in the Electrical and MachineIndustry and Oil, Chemical&Atomic Workers,InternationalUnion,AFL-CIO,Local 14-366.CasesNos. 1-CA-3302 and1-CA-3313.September 15, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner C. W. Whittemoreissued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondenthad engaged in andwas engaging in certain unfairlabor practicesand recommending that it cease and desist therefromand take certainaffirmative action, as set forth in the IntermediateReport attached hereto.The Respondent and the General Counselfiled exceptions to the Intermediate Report, together with supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error, was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as modified herein.'1We agree with the Trial Examiner's finding that Respondent violated Section 8(a) (1)and (3)by refusing to employ, or reemploy,at the Limestone-Searsport pipeline, the in-dividuals named in the Appendix attached heretoIn our opinion,the record amplysupports the conclusion that these individuals were denied employment for reasons rclat-133 NLRB No. 25. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, New England Tank In-dustries, Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in and activity on behalf of Inde-pendent Union of Plant Protection Employees in the Electrical andMachine Industry; Oil, Chemical & Atomic Workers, InternationalUnion AFL-CIO, Local 14-366; or any other labor organization; byrefusing to hire, discharging, laying off, refusing to reinstate, or inany other manner discriminating against employees or applicants foremployment in regard to their hire and tenure of employment or anyterm or condition of their employment, except to the extent permittedby the proviso to Section 8 (a) (3) of the Act, as amended.(b)Telling applicants for employment that they will not be em-ployed because the Respondent is opposed to unions, or warning themthat the Respondent wants to destroy the union.(c) In any other manner interfering with, restraining, or coercingapplicants for employment or employees in the exercise of the rightsto self-organization, to form labor organizations, to join or assist theabove-named or any other labor organizations, to bargain collectivelylug to their union membership and activities,and not for the reasons advanced by theRespondentPiaseckiAircraft Corporation,123 NLRB 348,enfd 280 F.2d 575(CA. 3),.cert.denied 364 US 933. In so finding, we do not rely on the antiunion statementsattributed to Robert Spradlin,since there is some question as to his supervisory status,and the record contains abundant evidence of Respondent'sdiscriminatory motivationaside from Spradlin's remarksFor the same reason, we make no Section 8(a) (1) findingwith respect to Spradlin's remarks.In addition to those employees named in the Appendix,there are three other employees--ElwoodWebster, Sarnacki, and Roix-who applied for, and were actually offered, em-ployment by Respondent,but who declined because of Respondent's retusal to employtheir coworkersAlthough the Trial Examiner does not fully set forth his rationale withrespect to these employees,it appears from the Trial Examiner's recommended remedythat he treats them as unfair labor practice strikers.We agree with this disposition.These three workers were not strangers to Respondent's operations,as our dissentingcolleague recognizes.They were,at the time of Respondent's unfair labor practices, per-forming precisely the same jobs for the previous pipeline operator.They had applied forcontinued employment with Respondent, and their decision to join the strike came onlyafter Respondent had accepted their applications and invited them to work.The recordIndicates that Respondent understood why these three individuals were withholding theirservices.We note that,under the Act, even an applicant for employment is an "employee"with respect to the' provisions prohibiting discrimination.SeeUtah Construction Co ,95 NLRB 196, 203;Phelps Dodge Corp.v.N L R B.,313 U S. 177. Under the circum-stances,we believe that when Roix, Webster,and Sarnacki chose to withhold their serv-ices in protest over Respondent's refusal to employ their coworkers-found herein to con-stitute an unfair labor practice-they became unfair labor practice strikers.Cf.EkcoProducts Company(Sts-Brite Division),117 NLRB 137, 146Accordingly,in keepingwith usual Board practice,we shall order that the three striking employees be grantedImmediate employment.upon their unconditional offer to abandon their strike. See, e.g.,TheCross Co, 127 NLRB 691.We find no merit in the General Counsel's contention that these three employees shouldbe placed in the same position as the individuals named in the Appendix, who werediscriminatorily refused employment by Respondent. NEW ENGLAND TANK INDUSTRIES, INC.177through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, or torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer the individuals named in the Appendix, attached hereto,immediate employment at the same or substantially equivalent posi-tions at which they would have been employed had they not beendiscriminated against, without prejudice to their seniority or otherrights and privileges, dismissing, if necessary, to provide employmentfor those offered and accepting employment, employees presently em-ployed at Respondent's Limestone-Searsport pipeline operations.(b)Make the aforesaid individuals whole for any loss of earningsthey may have suffered by reason of the discrimination against them,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(c) In the samemanner,upon their unconditional application, offerimmediate employment to Gregory Roix, Elwood Webster, andSarnacki, dismissing, if necessary, employees presently employed atRespondent's Limestone-Searsport pipeline operations, and make themwhole for any loss of pay they may suffer in the event Respondentfails to employ them within 5 days after their application.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary for the determination of the amountsof backpay due and the rights of employment under the terms of thisOrder.,(e)Post at each of its stations on the Limestone-Searsport, Maine,pipeline, copies of the notice and list of names attached hereto marked"Appendix." 2 Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by theRespondent, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."624067-62-vol. 133-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.MEMBER RODGERS, dissenting in part :I agree with my colleagues' finding that the record shows the 47applicants for employment listed in the Appendix were denied em-ployment for reasons relating to their union membership and activi-ties, and that Respondent violated Sections 8(a) (1) and (3) by re-fusing to employ them.However, I do not agree with my colleagues'conclusion that Elwood Webster, Stanley Sarnacki, and Gregory Roixwere unfair labor practice strikers, and that Respondent should accordthem immediate employment upon their unconditional offer to aban-don the strike.The record shows that some time before October 1, when Respondentwas to commence operating the pipeline, Webster, Sarnacki, and Roix,along with most, if not all, of the employees of Respondent's immedi-ate predecessor, F. C. McGraw Company, made application for em-ployment with Respondent. Thereafter, Respondent offered Webster,Sarnacki, and Roix employment to the same jobs which each wasperforming for McGraw.After either considering or accepting theproffered jobs, Webster, Sarnacki, and Roix, sometime before October1, notified the Respondent that they would not accept employmentwith Respondent. Presumably they took this action because Respond-ent failed to make similar job offers to the other job applicants whohad worked for McGraw.Webster, Sarnacki, and Roix did not re-port for work on October 1. Several days later, and after Respondenthad commenced operating the pipeline, Webster, Sarnacki, and Roixjoined with certain former employees of McGraw in picketing Re-spondent's operations.On these facts I cannot find that Webster,Sarnacki, and Roix are unfair labor practice strikers.It has long been recognized by the law,' in common understanding,"and heretofore the Board has never held to the contrary,5 that to be3InJeffery-DeWitt Insulator Co v. N.L.R B., 91F. 2d 134(C A. 4) ; andIron MouldersUnion v. Allis ChalmersCo, 166 F 2d 45(C.A. 7), the courts defined a strike as a"cessation of work by employees in an effort to get for the employees more desirableterms"; and inThe Point Reyes,110 F. 2d 608(C.A. 5), the court found that the term"strike" contains two essential ingredients,namely, "There must be the relation of anemployer and employee and there must be a quitting of work."'Webster's New International Unabridged Dictionary,2d ed., defines a striker as "aworkman who is on strike" ; and defines a strike as an "Act of quitting work ; specif ,such an act done by mutual understanding by a body of workmen as a means of refusingcompliance with demands made on their employer;all stopping of work by workmen inorder to obtain or resisting a change in conditions of employment."Black's Law Dic-tionary defines a strike as : "The act of quitting work by a body of workmen for thepurpose of coercing their employer to accede to some demand they have made upon him,and which he has refused."5In all those cases where the Board has found certain sympathy strikers to be pro-tected under the Act, there was a clear employee-employer relationship existing.See,e g., A. 0. Smith Corporation,Granite City Plant,132 NLRB 339;WestCoastCasketCompany, Inc,97 NLRB 820, enfd.205 F. 2d 902(C.A. 9). NEW ENGLAND TANK INDUSTRIES, INC.179considered a striker one must be an employee of the employer againstwhom the strike is directed, and there must be a cessation of work bythe employee.Under the facts in this case, it is manifest that neitherof these elements are present with respect to Webster, Sarnacki, andRoix.Here, by rejecting the Respondent's offer of employment and bythereafter failing to report for work on October 1, Webster, Sarnacki,and Roix never became employees of Respondent.Having failed toestablish an employee relationship, it is clear that they could not ceasework or withhold their services within the plain meaning of the term"striker."Accordingly, having failed to meet those requirementsnecessary to be considered strikers, I am unable to determine, andthe majority does not explain, how their subsequent picketing, evenif in sympathy with those who were protesting Respondent's unfairlabor practices, somehow converted the status of Webster, Sarnacki,and Roix to that of unfair labor practice strikers.MEMBER BROWN took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in and activity on behalfof Independent Union of Plant Protection Employees in the Elec-trical and Machine Industry; Oil, Chemical & Atomic Workers,InternationalUnion, AFL-CIO, Local 14-366; or any otherlabor organization, by refusing to hire, discharging. laying off,refusing to reinstate, or in any other manner discriminatingagainst employees or applicants for employment in regard totheir hire and tenure of employment or any term or condition oftheir employment,' except to the extent permitted by the provisoto Section 8 (a) (3) of the Act, as amended.WE WILL NOT tell applicants for employment that they will notbe employed because the Respondent is opposed to unions, orwarn them that Respondent wants to destroy the union.WE WILL NOT in any other manner interfere with, restrain, orcoerce applicants for employment or employees in the exerciseof the rights to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, as guar- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDanteed in Section 7 of the Act, or to refrain from any or all ofsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a) (3) ofthe Act, as amended.WE WILL offer to the individuals named in the attached listimmediate employment at the same or substantially equivalentpositions at which they would have been employed had they notbeen discriminated against, without prejudice to their seniorityor other rights and privileges, and will dismiss, if necessary, em-ployees presently employed at our Limestone-Searsport pipelineoperations.We will make the aforesaid individuals whole forany loss of earnings they may have suffered by reason of the dis-crimination against them. In the same manner, upon their uncon-ditional application, we will offer immediate employment toGregory Roix, Elwood Webster, and Sarnacki, and will makethem whole for any loss of pay they may suffer in the event wefail to employ them within 5 days after their application.NEW ENGLAND TANKINDUSTRIES,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Ray EdgecombJames GallagherJames WhiteHoward GrantHarold MoutonRobert AllenLewis RichWilliam RokesEvan HaskellHarry BrownArthur PerkinsW. L. CanningCharles RogersDavid HersonTheodore GantDana CoxRobert DallLewis CawoodRaymond JamesErnest KennedyHeywood DavisRichard Hendrick, Sr.John A. DavisJoseph W. BossiePhilip C. MartinHugh EdgecombHerman JohndroStuart StockfordFrank,O. WhitingJames O'CallahanDevlin PerkinsOmar PeaseFranklin CrosbyDurwood CrosbyJohn RooneyDavid SeekinsMalcolm WattsIrving StoneHarry GrayEdward E. MyersEdward MurrayJerome HaynesHerbert LibbyThornton AustinAlbert KenneyEmory A. DakinFrederick C. MoodyJohn R. WebsterEdward C. Curry NEW ENGLAND TANK INDUSTRIES, INC.INTERMEDIATE REPORT181STATEMENT OF THE CASECharges having been filed and served in each of the above-entitledcases, anorder consolidating the cases and a consolidated complaint having been issued andserved by the General Counsel of the National Labor Relations Board, an answerand an amendment thereto having been filed by the above-named Respondent, ahearing involving allegations of unfair labor practices in violation of Section 8(a) (1)and (3) of the National Labor Relations Act, as amended, was held in Belfast, Maine,on December 15 and 16, 1960, before the duly designated Trial Examiner.All parties were represented at the hearing and were afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.Oral argu-ment was waived.Briefs have been received from General Counsel and theRespondent.A motion has been received from the Respondent to correct certain typographicalerrors in the official transcript. It appears that said motion has been served uponthe other parties.No objection having been received, the motion is granted, and theproposed corrections are hereby ordered made.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNew England Tank Industries,Inc., isaMassachusetts corporation, with itsprincipal office and place of business in Cambridge, Massachusetts. It is engaged inthe operation of petroleum tank farms and pipelines and general distribution offuel and related products. It operates distribution terminals for the United StatesGovernment in various States of the United States, including Florida, California,and Maine.Since October 1, 1960, the Respondent has operated and continues to operate aGovernment-owned fuel pipeline between Searsport and Limestone, Maine, withauxiliary pumping stations at Littleton, Argyle, and Mattawamkeag, Maine, undercontract with the Military Petroleum Supply Agency of the United States Govern-ment, supplying fuel to the Loring Air Base, Limestone, Maine, a military installationof the United States Government.The current contract under which it operatesexceeds $200,000 for a 12-month period.The Respondent furnishes services directly related to national defense, pursuantto a contract with the Federal Government to a value of more than $50,000 annually,and is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDIndependent Union of Plant Protection Employees in the Electrical and MachineIndustry,and Oil,Chemical & Atomic Workers, International Union,AFL-CIO,Local 14-366,are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and issuesOnly the Searsport-Limestone operation of the Respondent is involved in thisproceeding.When the Respondent assumed this operation October 1, 1960, it didnot hire the employees who had been continuously performing the actual work ofmanning and guarding the several installations under preceding contractors. (Gov-ernment contracts for this operation apparently are awarded annually, after bidding.)Such employees for a number of years had been represented, for the purposes ofcollective bargaining with successive employers, by one or the other of the two labororganizations named above.The chief allegation of the complaint is that the Re-spondent failed and refused to hire these employees because they were members ofand were represented by said labor organizations-such refusal being designedto discourage membership in and activity on behalf of labor organizationsThe Respondent concedes, except for a few individuals, its refusal to hire theseemployees, and affirmatively asserts that its action was based upon "sound businessreasons."The nature of these claimed reasons will be discussed in Section I1I, C,below.B.The relevant factsThe following facts, in the opinion of the Trial Examiner, based upon stipulation,admission, documents, or credible testimony, fully establisha prima faciecase sup- 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDportingGeneral Counsel's contentionthatallemployeeslisted inAppendix A,attached hereto,were unlawfully denied employment by the Respondent:(1)Thechief officer of the Respondent to appear at the hearing,AssistantTreasurerE.W. Denault,admitted thatitwas"normal procedure."both forpreceding contractors operating the pipeline in issue and for his own company atother operations,upon being awarded a contract to hire the employees who hadperformed the operations and worked for the preceding contractor.That is to say:while there might well be a change in contractors,depending upon the successfulbidder,the operating personnel continued without interruption, in effect being merelyshifted from one payroll to another.-(2)TheCharging Unions were certifiedby theBoard in July 1958:the Inde-pendent as the bargaining representative of one unit and the Oil Workers as therepresentative of another unit, both units apparently covering all but supervisorsunder theAct.F. C. McGraw Company,the Respondent's immediate predecessoras operating contractor,recognized these two organizations and was party to acollective-bargaining agreement in 1959-60.1(3)As awitnessDenault admitted that he knew these employees were repre-sented by labor organizations.(4)On August 26 theRespondent was notifiedthat its bid hadbeen accepted.On the same date the Independent wrote to Denault,asking to negotiate a contractto become effective upon the Respondent's assumption of the operationon October 1.On September 21 the Oil Workersmade a similar request for employees in the unitcovered byit.On September15 theRespondent,through SuperintendentW. E.Erwin,replied to the Independent's request by stating,in effect,that it did notintend to"hirethe guards presently employed" but had made "arrangements" forprotection serviceswith a "bondedguard service."On September 27, Denault in-formedthe Oil Workersthat it was filing a petitionwith theBoard"to determinewhether you are theexclusive bargaining agent."(5)TheRespondentin fact thereafterdid enter into contractswith twosucceedingprotective agencies for performance of guard duties, but apparently neither was ableto prevail upon enough Mainefolk to takethe jobs of menwho had lived and workedthere foryears.In any event,bothsuch agencies abandoned their effortto carryout their contracts and the Respondent transferred a number of men from otheroperationsitcontrolled and hired from whateversource of inexperienced indi-viduals it could find.(6) In mid-September the Respondent placed advertisements in local news-papers soliciting applicantsboth forguards and"lightinside-outsidework."Duringthe hearing the Respondent conceded that all employees then working on the pipe-line (except 1) 1 filed appropriate applications,only 3 ofsome 50 employees weregiven an opportunity to continueworkon itspayroll,and none actually were put towork.2(7) In mid-September Superintendent Erwin visited the Limestone station andhired Donald Atwater tocontinueunder thenew contractor his position as super-intendent of that location.(8)After Erwin left, Atwater told employee Roix that the new contractor hadbid so low thatit could not afford to pay unionwages.Later Atwater toldthe sameemployeethat there would be nounionafter September30 becausethe "companywas against unions."(9) Before September30 Atwater also told employeesEdgecomband Stockfordthat they would not be employed bythe Respondent.When asked thereason, thesuperintendentreplied that the Companyhad takenthe bid so low that it could notafford to pay theunion scale and wantedto breakthe unions?1Raymond JamesCompetent and undisputed evidence elsewhere in the record, how-ever, establishes and it is found that James in fact did file an appropriate application2These three were Roix,Webster,and SarnackiThe circumstances concerning theirdeclining the opportunity to work for the Respondent are described belowS Atwater was ill at the time of the hearing and was not a witness.Counsel for theRespondent proposed and the other parties joined in a stipulation to the effect that ifAtwater were called he would deny the statements attributed to him by certain ofGeneral Counsel's witnesses.The Trial Examiner considers himself bound only by thelimits of the stipulation itself-that Atwater would have given such denials, but is notaware that such denials must therefore be creditedThe Trial Examiner believes thestraightforward testimony of General Counsel's witnesses,who were present and sub-jected to cross-examination NEW ENGLAND TANK INDUSTRIES, INC.183(10)At the same location Erwin told the Government inspector,a whollydisinterested witness, that the operation would be"non-union."(11)At the Littleton station, and before September 30, when employee HeywoodDavis asked Erwin regarding employment the latter replied that he would not answer,but added that the union steward"had him across a barrel,"and that he had hadexperience with unions before.4(12)Asnoted above, when outside agencies were unable to hire new employees,the Respondent brought in persons from other operations under Denault control.Among such transfers was Robert Spradlin,from a New Hampshire station to theArgyle station on the Searsport-Limestone pipeline.On October 10, Spradlin, in-forming them that he was a "supervisor," told employees Dall and Cox, formerworkers here who had applied but had been denied employment by the Respondent,that they could go back to work if they would give up the Union .5C. TheRespondent's claims; conclusionsThe Respondent offered a good deal of oral testimony through Denault and Erwinwhich in substance urges that before assuming its obligations under the Governmentcontract it decided not to employ any of the individuals then working on the pipelinebecause the preceding contractor had experienced"losses" of the various fuels flow-ing through the pipe line from Searsport to Limestone and it did not want toencounter similar losses.The Trial Examiner finds no merit in this claim,for the following reasons:(1)Not untilafterthe Respondent had openly made it clear that none of theemployees on McGraw's payroll would be hired by it did it come into any possessionof actual figures of so-called"losses."(2)At no time did the Respondent even claim that"pilferage"by the presentemployees was the sole explanation of whatever losses had occurred, but alwaysincluded"mismanagement"as a possible concurrent cause.,(3)Denault admitted that he never had any actual "evidence" of pilferage, eitherbefore oraftermaking his decision not to hire the employees then on the job.(4)Two Government inspectors credibly testified that the losses actually shownunder McGraw's operation were in effect"normal,"except when explained by somefailure of equipment.(5)There is no evidence that the Government itself ever raised any question as tothe so-called "losses," or that McGraw was in any way ever penalized for them.(6) The attempt of the Respondent to show a "pattern" of losses during themonths preceding its assumption of the operation falls not far short of logical ab-surdity.Not untilafterdecision to hire none of the old employees was put intoeffect did any management official come into possession of figures showing the actuallosses per month.There is no evidence that iteverbecame aware of theactualtotalof gallons pumped through the line each month. Because restricted, such figureswere not revealed even at the hearing. It appears obvious to the Trial Examinerthat unless the actual flowage were known,the percentage of actual losses could notbe computed and no"pattern"established.Determination of a "pattern"of fabric,it seems to the Trial Examiner,becomes no more than an exercise of the imaginationwhen only the warp is discernible and the woof either absent or invisible.(7)On the contrary, the Trial Examiner is convinced and finds that the fear ofencountering losses if the old employees were retained was a mere pretext,and thatthe real reason was that expressed by Atwater to employees at Limestone-the Re-spondent had so underbid in order to obtain its contract that it did not want to hireunion membersand payunion wages-and, as expressedby Erwin,it intended tooperate"non-union."'Erwin admitted the substance of the comments attributed to him by Davis5 Spradlin did not deny making these offers and admitted that he had told the em-ployees he was a supervisor at the New Hampshire stationHe denied, however, that hewas made assistant superintendent at the latter location until after he had returned fromArgyle.The Trial Examiner cannot credit either his, or Denault's, denial that he wasin fact a management representative while at ArgyleDenault admitted that a documentsubmitted to the Government listing supervisory personnel at the New Hampshire sta-tion, bearing the date of July 22, 1960,lists Spradlin as "Assistant Superintendent andAssistant Air Force Coordinator "And Spradlin admitted, in effect, that his duties atNew Hampshire had always been the same. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, theTrial Examiner concludes and finds that:(1) the employees namedin AppendixA were discriminatorily refused hireon October 1, 1960, in order todiscourage membership in and activity on behalf of the two Charging Unions; and(2) by such refusals,by Atwater's and Erwin's above-quoted statementsas to whyemployees would notbe hired, and bySpradlin's remarks to employeesthat theycouldregain their jobs if they abandoned the Unions,theRespondent interferedwith, restrained,and coerced employees in the exercise of rights guaranteed by theAct.As toemployees Roix,Webster,and Sarnacki,competent evidence shows and itis found that each of them was in factoffered work withthe Respondent,but thatthey declined to accept the offers,preferringto witholdtheir services until theirfellow workers were given a similaropportunity.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activitiesof the Respondentset forthin sectionIII,above,occurring inconnection with the operations of the Respondentdescribedin sectionI,above, havea close, intimate,nand substantial relation totrade, traffic,and commerceamong theseveral States,and tend to lead to labor disputes burdening and obstructing com-merceand the free flowof commerce.V.THE REMEDYHaving found thatthe Respondent has engaged in unfair labor practicesthe TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action to effectuate the policiesof the Act.Itwill be recommended that the Respondent,by registered mail, offer immediateemployment to the employees listed on AppendixA, attachedhereto.Itwill berecommended that the Respondent also notify,by thesame method, employeesGregoryRoix,Elwood Webster,and Sarnacki, thatoffers of employmentare beingmade to all who were refused employmentin October1960and specificallyofferingeach of them immediate employment.Itwill be further recommended that theRespondent make whole all employees listed in said Appendixfor anyloss of paytheymay have suffered by reason of the discrimination against them,by paymentto each of them of a sum of money equal to that which he would normally haveearned as wages, absent the discrimination,from October1, 1960,to the date of theRespondent's offer of employment,less their net earnings during the said period andin a manner consistent with Boardpolicy setout inF.W.Woolworth Company,90 NLRB 289,andCrossett Lumber Company,8 NLRB 440.Since the violationsof the Act which theRespondent has committed are relatedto other unfair labor practices proscribedby the Act, and thedanger of their com-mission in the future is reasonably to be anticipated from itspast conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations are coex-tensive with the threat.To effectuate the policiesof the Act,therefore,itwill berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employeesby the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Independent Union of Plant Protection Employees in the Electrical sand MachineIndustry, and Oil, Chemical& Atomic Workers,InternationalUnion, AFL-CIO,Local 14-366, arelabororganizations within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of the em-ployees listed in AppendixA, therebydiscouraging membership in and activity onbehalf of the above-named labor organizations,the Respondent has engaged in andis engaging in unfair labor practiceswithin themeaning of Section 8(a)(3) of theAct.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed by Section7 of the Act the Respondent has engaged in and isengaging in unfairlaborpracticeswithin themeaning of Section 8(a) (1) of the Act.4.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]